The complaint charges a violation by the defendant company of a provision of section 2, as italicized below, of the Child Labor Act (Gen. Acts 1915, p. 193), which is as follows:
"No child under sixteen years of age shall be employed, permitted or suffered to work in any gainful occupation except agriculture, or domestic service for more than six days in any one week, or more than sixty hours in any one week, or more than eleven hours in any one day, or before the hour of sixo'clock in the morning, or after the hour of six o'clock in theevening."
These several inhibitions are obviously intended to protect the physical health of children against the evils of excessive and unseasonable hours of work at an age when they are unfit to bear such burdens, and the prevention of physical injuries in occupations and at places not inherently dangerous to children within the prohibited age was not within the apparent purpose of the enactment.
Other provisions of the act inhibit absolutely the employment of children under 16 years of age in occupations and at places which are regarded as inherently dangerous or hurtful to them. Their presence at such places being forbidden and unlawful, an employer is held liable for any injury suffered by a child in the course of its employment, whether such injury is the result of performing the service, or of contact with some agency associated with the employer's business, or inherent in its environment. De Soto Coal M.  D. Co. v. Hill, 179 Ala. 186,60 So. 583; Garrett v. L.  N. R. R. Co., 196 Ala. 52,71 So. 685; Cole v. Sloss-S. S.  I. Co., 186 Ala. 192,65 So. 177, Ann. Cas. 1916E, 99; Brilliant Coal Co. v. Sparks,16 Ala. App. 665, 81 So. 185. Injuries from such sources it is the purpose of the statute to prevent, and they are regarded as the proximate result of the wrongful employment whether suffered at work or in irrelevant and forbidden play. Many authorities are cited in brief of counsel which support and establish this view. As said in Strafford *Page 651 
v. Rep. Iron Co., 238 Ill. 371, 87 N.E. 358, 20 L.R.A. (N.S.) 876, 128 Am. St. Rep. 129:
"There may be, and doubtless are, positions in the industries in which children under fourteen years of age are forbidden by the statute to be employed, where there would be little or no hazard to life or limb if the child confined himself exclusively to the duties of such position; but the childish inclination to experiment and do something he has seen others do is so well known as to make it dangerous to permit his employment in establishments, especially where machinery is used, and the Legislature has therefore seen fit to prohibit his employment in any capacity in such establishments; and we are of opinion that to hold that a child, who is employed in violation of the statute and directed to perform a certain line of work, but who temporarily abandons it and attempts to do something else in the master's business, whereby he is injured, is precluded from recovering if his negligence contributed to his injury, would seriously affect the purposes sought to be accomplished by the statute. Nor in such case can it reasonably be said that there is no causal connection between the employment and the injury."
In Iron  Wire Co. v. Green, 108 Tenn. 161, 65 S.W. 399, cited and reviewed with approval in the Illinois case, it was held that, even though the plaintiff child had left his duties, and while playing in the yard was injured by a pile of iron fencing falling on him —
"the connection between the employment and the injury is that of cause and effect, and brings the complainant within the operation of the statute."
See, also, the following cases: Standard Red Cedar Chest Co. v. Monroe, 125 Va. 442, 99 S.E. 589; Miller Mfg. Co. v. Loving,125 Va. 255, 99 S.E. 591; Chabot v. Pittsburgh Plate Glass Co.,259 Pa. 504, 103 A. 283; Starnes v. Albion Mfg. Co.,147 N.C. 556, 61 S.E. 525, 17 L.R.A. (N.S.) 602, 15 Ann. Cas. 470; Stehle v. Jaeger, etc., Mach. Co., 225 Pa. 348, 74 A. 215, 133 Am. St. Rep. 884; Berdos v. Tremont Mills, 209 Mass. 489,95 N.E. 876, Ann. Cas. 1912B, 797, and note, 803-810.
In Garrett v. L.  N. R. R. Co., 196 Ala. 52, 71 So. 685, commenting upon the case of De Soto, etc., Co. v. Hill,179 Ala. 186, 60 So. 583, and the statute forbidding child labor in mines, we said:
"Such prohibitions, extending usually to children under 14 years of age, are, no doubt, intended to protect immature children, not only against the perils of their own immediate tasks, but also against their propensity to playful diversions, and the general perils of their environment."
We have thus reviewed at some length the scope and application of those statutory provisions which forbid the employment of young children in certain pursuits and at certain places which are regarded as inherently dangerous to them, in order to emphasize the distinction which we think must be recognized as between such pursuits and places and those in and at which such children may be lawfully employed, with regulations and restraints only as to the periods and hours of their employment.
If a newspaper mailing or circulation department were a forbidden place for the employment of children, we think it would at least be a question for the jury to determine, upon the several aspects of the evidence here exhibited, and under the authorities noted, whether or not the unlawful employment of plaintiff was the proximate cause of his injury.
But defendant's newspaper plant, so far as it is here involved, was not a place of danger, and was not a forbidden place under the provisions of the Child Labor Act. The inhibitions of section 2 do not contemplate the protection of children against any supposed dangers inherent in the mailing or circulation rooms of such establishment; and, so far as the occupation and environment of plaintiff are concerned, his injury could as well have happened at any other time as during the prohibited hours of his employment. He would have been just as likely to have engaged in play at 5 o'clock p. m. as 11 p. m., or at 7 o'clock a. m. as at 5 a. m., and just as likely to have jumped or stumbled into the chute at one of these times as another. In short we can discover no causal relation, in the legal sense, between plaintiff's mishap and the hours of his employment and presence in the newspaper rooms.
Although the employment of a child in violation of the statute is negligence per se, the authorities all hold, and correctly so, that civil liability does not follow unless the child suffers some injury which is, in a legal sense, the proximate result of the violation of the statute, and therefore within its protective purposes. If the violation of the law, whether statutory or common, furnishes merely the casual condition attendant upon the injury suffered, and is not an indispensable agent co-operating directly in its production, it is not the proximate cause of the injury, and there is no liability. This distinction was carefully stated in the case of Garrett v. L.  N. R. R. Co., 196 Ala. 52, 71 So. 685.
If, as plaintiff's testimony tends to show, defendant's servant Mongol was playing with plaintiff, and slipped up on him and grabbed at him, just as he was going to work, causing him to stumble backward into the chute in the effort to escape; or if, as defendant's testimony tends to show, plaintiff in play intentionally jumped into the chute, in either case that act and the resulting injury cannot, upon sound principle or sound logic, be referred to defendant's breach of the statute as their proximate cause.
It results from this view of the law and *Page 652 
the evidence that defendant was entitled to the general affirmative charge, as requested in writing, and its refusal was error.
Let the judgment be reversed, and the cause remanded for another trial.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.